   Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 1 of 6 PageID #: 9
                                                                                        ·rF~!LED
                                                                                     JWN    ~   6 2019
                             UNITED STATES DISTRICT COURT
                            ',EASTERN DISTRICT OF MISSOURI                           U.S.! DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                       ST. LOUIS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
                 v.                          )
                                             )
TAYON HUTCHINS FOWLER,                       )        4:19CR428 RLW/DDN
                                             )
                      Defendant.             )

                                          INDICTMENT

       The Grand Jury charges that:

                                          The Defendant

       1.      At all times relevant to this Indictment, defendant Tayon Hutchins Fowler was a

resident of St. Louis County, Missouri.

                                           Background

       2.      On or about September 11, 2012, defendant submitted an application to the U.S.

Social Security Administration ("SSA") for disability payments in which she claimed to be

disabled and unable to work because of major depression and other conditions. In reliance on

her representations, SSA paid defendant periodic disability payments from November 2012

through March 2019.

       3.      On or about November 19, 2012, defendant signed an operating agreement as the

only member of a limited liability company called Comprehensive Care Assisted Daily Living

("Comprehensive Care"). The agreement says that defendant owned 100% of this business.

       4.      On or about June 12, 2014, defendant submitted a participation agreement for
                                                  \
home and community based services to the Missouri Medicaid program regarding.billing
   Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 2 of 6 PageID #: 10



privileges for a busine~s called Comprehensive Care Assisted Daily Living ("Comprehensive

Care"). In the application, defendant described herself as the authorized representative of

Comprehensive Care. Defendant listed her residence address as the mailing address for

Comprehensive Care in the application. At other times, Defendant submitted other similar types

of billing paperwork to Missouri Medicaid before and after this agreement.

       5.      On or about February 8, 2014, defendant opened a bank account ending in 04 in

the name of Comprehensive Care at a bank with a branch location in St. Louis County, Missouri.

On or about November 13, 2015, defendant opened another bank account ending in 01 in the

name of Comprehensive Care with a branch location in St. Louis County, Missouri. Defendant

was the only signatory on either account. Defendant described herself on the bank application as

the "100% owner" of Comprehensive Care.

       6.      In response to claims for home health care reimbursement that Comprehensive

Care presented to the program, Missouri Medicaid sent payments exceeding $100,000 to

defendant's bank accounts during each of the following years: 2014, 2015, 2016, and 2017. The

last payment from Missouri Medicaid to defendant's bank account for Comprehensive Care

occurred on September 15, 2017.

       7.      On or about July 12, 2017, defendant signed an asset purchase agreement where

defendant agreed to transfer the assets of Comprehensive Care to another company.

       8.      Missouri Medicaid conducted an audit of Comprehensive Care during 2017. In

response to the audit, defen_dant sent Missouri Medicaid a letter received on December 2 i, 201 7.

In her letter, defendant told Missouri Medicaid that she was the "former owner" of

Comprehensive Care and no longer had any patient or billing records regarding that business.




                                                2
   Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 3 of 6 PageID #: 11



           9.        On about December 19, 2017 through December 22, 201 7, defendant negotiated
                 '                        '
for and ultimately purchased a 2018 Mercedes Benz GLC 43 automobile at a dealership focafod

in St. Louis, Missouri. To process defendant's financing, Mercedes Benz used credit analysts
                                                  1_,




and loan processing personnel located in Texas and Michigan. In a Mercedes Benz sale

document, defendant identified herself as the "owner" of Comprehensive Care. Defendant also

provided Mercedes Benz with several monthly bank statements of Comprehensive Care that

contained inaccurate balance, deposit, and withdrawal amounts, including one corpo~ate monthly
   r-'
statement purportedly dated December 1, 2017.

           10.       On or about March 27, 2018, defendant completed a Continuing Disability

Review Report. In that report, among other representations, defendant told SSA that she had not

worked since the date of her last medical disability decision.

           11.       On or about March 28, 2018, defendant provided SSA with a Work Activity

Report-SelfEmployment. In that Report, among other representations, defendant told SSA that

she has not worked since becoming disabled and have not received income for working.

Defendant did advise SSA that she "once owned a business years ago" but had "signed it over"

and now "have no participation at all. Have not received any compensation from [the business]

either."

           12. , On or about September 11, 2018, defendant provided SSA with a Continuing

Disability Review Report. In that Report, among other representations, defendant told SSA that

she had not worked because she had a difficult time being around people, and further had

difficulty with shopping, driving, understanding directions, remembering, or getting along with

people.




                                                        3
  Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 4 of 6 PageID #: 12



                                        COUNT ONE
                           False Statement to Government Agency
                                   (18 U.S.C. § 1001(a)(2))

       13.     Paragraphs 1 through 12 are incorporated by reference, as if fully set forth herein.

       14.     On or about March 28, 2018, in St. Louis County, within the Eastern Division of

the Eastern District of Missouri and elsewhere, the defendant, Tayon Hutchins Fowler, did

willfully and knowingly make a materially false, fictitious, and fraudulent statement and

representation in a matter within the jurisdiction of the executive branch of the Government of

the United States, by sending a Work Activity Report to the Social Security Administration in

which she answered "no" to the question "have you had any self employment income since the

date shown above in the identification section?," which was "12/2016." The statements and
                                         ('


representations in the Report were false because, as defendant then and there knew, defendant ·

had received income since December 2016. All in violation of 18 U.S.C. §§ 1001(a)(2) and 2.

                                       COUNT TWO
                           False Statement to Government Agency
                                   (18 U.S.C. § 1001(a)(2))

       15.     Paragraphs 1 through 12 are incorporated by reference, as if fully set forth herein.

       16.     On or about September 11, 2018, in St. Louis County, within the Eastern Division

of the Eastern District of Missouri and elsewhere, the defendant, Tayon Hutchins Fowler, did

willfully and knowingly make a materially false, fictitious, and fraudulent statement and

representation in a matter within the jurisdiction of the executive branch of the Government of

the United States by sending a Continuing Disability Review Report to the Social Security

Administration in which she answered "no" to the question "since the date of your last medical

disability decision have you worked?" The statements and representations in the Report were




                                                 4
      Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 5 of 6 PageID #: 13



  false because, as Defendant then and there knew, defendant had worked since the date of her last

  medical disability decision. All in violation of 18 U.S.C. §§ 100l(a)(2) and 2.

                                  COUNTS THREE AND FOUR
                                         Wire Fraud
                                      (18 u.s.c. § 1343)

          17.    Paragraphs 1 through 12 are incorporated by reference, as if fully set forth herein.

                                           THE SCHEME

          18.    From on or about December 19, 2017 to on or about May 12, 2019, defendant

  Tayon Hutchins Fowler devised and intended to devise a scheme to defraud Mercedes Benz, and

  to obtain money and property by means of materially false and fraudulent pretenses,

  representations and promises.

                                     MANNER AND MEANS

          19.    It was part of the scheme that defendant made false and fraudulent representations

  to Mercedes Benz regarding-her current income, assets, and business ownership in order to

-- fraudulently obtain financing and the ability to purchase and drive a new Mercedes Benz vehicle.

          20.    On or about each of the dates set forth below, in St. Louis City and St. Louis

  County, in the Eastern Division of the Eastern District of Missouri, and elsewhere, defendant
                                                                           -
  Tayon Hutchins Fowler, for the purpose of executing the scheme described above, and

  attempting to do so, caused to be transmitted by means of wire communication in interstate

  commerce the signals and sounds described below for each count, each transmission constituting

  a separate count:

  COUNT                 ON OR ABOUT COUNT DATE                 DESCRIPTION

  3                     12-20-2017                             Monthly bank statements

  4                     12-19-2017                             Automobile Purchaser Statement



                                                   5
  Case: 4:19-cr-00428-RLW Doc. #: 2 Filed: 06/06/19 Page: 6 of 6 PageID #: 14



All in violation of Section 1343 of Title 18 of the United States Code.



                                             A TRUE BILL.



                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



Andrew J. Lay #39937MO
Assistant United States Attorney




             /




                                                 6
